United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40192
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ERNESTO CARRANZA-MUNOZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1905-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Ernesto Carranza-Munoz (Carranza) pleaded guilty to being

found in the United States unlawfully after deportation.         See 8

U.S.C. § 1326.    He was sentenced to 72 months of imprisonment and

a three-year term of supervised release.

     Carranza argues that the district court erred in treating

his Texas burglary conviction as a “crime of violence” under

U.S.S.G. § 2L1.2(b)(1)(A)(ii).    Because burglary of a habitation

is the equivalent of “burglary of a dwelling” and is therefore an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40192
                                 -2-

enumerated offense, Carranza’s argument is without merit.      See

United States v. Garcia-Mendez, 420 F.3d 454, 456 (5th Cir.

2005), cert. denied, 126 S. Ct. 1398 (2006); U.S.S.G. § 2L1.2,

comment. n.1(B)(iii).

       Carranza argues for the first time on appeal that the

district court erred when it imposed a condition of supervised

release that requires him to cooperate in the collection of his

DNA.    Carranza’s claim is not ripe for review.    See United States

v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005),

petition for cert. filed (Jan. 9, 2006) (No. 05-8662).

Therefore, this court lacks jurisdiction to review this claim,

and this portion of the appeal is dismissed.

       Carranza challenges the constitutionality of 8 U.S.C.

§ 1326(b).    Carranza’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Carranza contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.      See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).    Carranza concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here solely to preserve it for further review.

       JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.